NO. 07-01-0129-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



OCTOBER 17, 2001



______________________________





THE STATE OF TEXAS, APPELLANT



V.



RANDY JAMES RODRIGUEZ, APPELLEE





_________________________________



FROM THE 242
ND
 DISTRICT COURT OF HALE COUNTY;



NO. B 13733-0005; HONORABLE ED SELF, JUDGE



_______________________________



Before BOYD, C.J., and REAVIS and JOHNSON, JJ.

ON MOTION TO DISMISS

The State of Texas brought an appeal from an order granting a motion to suppress a written statement given by appellee Randy James Rodriguez, which was to be used as evidence in his prosecution for the offense of burglary of a habitation.  However, the State has now filed a withdrawal of its notice of appeal and a motion to dismiss because Rodriguez has been convicted of aggravated sexual assault in another proceeding and sentenced to 99 years confinement for that conviction and has also agreed to plead guilty to the offense which is the subject of this appeal, with the sentence to run concurrently with the sentence for the aggravated sexual assault conviction.  

Because the motion meets the requirement of Texas Rule of Appellate Procedure 42.2(a), and this court has not delivered its decision prior to receiving it, the motion is hereby granted, and the State’s appeal is dismissed.  Having dismissed the appeal at the State’s request, no motion for rehearing will be entertained, and our mandate will issue forthwith.  



John T. Boyd

 Chief Justice



Do not publish.